IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,118


EX PARTE LEROY LUMPKIN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER 900156 IN THE 232ND JUDICIAL DISTRICT COURT
HARRIS COUNTY


Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of possession of a controlled substance, and punishment was assessed at
imprisonment for 37 years.  Applicant appealed, and his conviction was affirmed. Lumpkin
v. State, No. 01-02-00782-CR (Tex. App. -- Houston, delivered January 8, 2004, no pet.).
	Applicant contends that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him of the correct
deadline for filing a petition for discretionary review.  The trial court, based upon an affidavit
from appellate counsel, found that Applicant was denied effective assistance of counsel on
appeal.  The record reflects that counsel did not timely inform Applicant of the correct
deadline for filing a petition for discretionary review from his conviction.
	Habeas corpus relief is granted and Applicant is granted leave to file an out-of-time
petition for discretionary review from his conviction in cause number 900156 from the 232
Judicial District Court of Harris County.  Applicant is ordered returned to the point at which
he can file a meaningful petition for discretionary review.  For purposes of the Texas Rules
of Appellate Procedure, all time limits shall be calculated as if the court of appeals' decision
had been rendered on the day the mandate of this Court issues.  We hold that should
Applicant desire to seek discretionary review, he must take affirmative steps to see that his
petition is filed in the Court of Appeals within thirty days of the date the mandate of this
Court has issued.
 

DELIVERED: March 23, 2005
DO NOT PUBLISH